DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on March 25, 2021 is acknowledged.  The election of species requirement is withdrawn.  The full scope of the elected claims was searched and examined.
3.	Claims 24 and 25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on March 25, 2021.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 14, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 15-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of male infertility, does not reasonably provide enablement for the prophylaxis of male infertility.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, in re Wands, 858 F.2d 731,737, 8USPG2s 1400, 1404 (Fed. Cir. 1988).  MPEP
2184.01(a) states "There are many factors to be considered when determining whether
there is sufficient evidence to support a determination that a disclosure does not satisfy
the enablement requirement and whether any necessary experimentation is undue".
The factors are applied below to the instant claims.
The breadth of the claims and nature of invention 
The claims are drawn to method of treatment and prophylaxis of male infertility.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The instant specification provides guidance on how to use the claimed compounds that are myeloperoxidase inhibitors for the treatment of male infertility.  See examples provided in the disclosure.

The instant specification does not provide any guidance as to how male infertility can be prevented or cured.  Furthermore, the state of the art does not recognize that male infertility can be prevented or cured.  See references of Infertility-cure and Infertility-prevention.

The quantity of experimentation needed to make or use the invention 
In the absence of working examples/direction, enablement rests on the existence of an art recognized predictable correlation between the disclosed activity and the claimed method.  Evidence suggests that this requirement is not met for the instant case. The amount of experimentation is undue.  The experimentation required is to test the claimed compounds in models that would show prevention or cure of male infertility and determine if the results indicate clinical studies, and if so test the compounds in clinical studies.  It is determined that the instant disclosure does not enable one of ordinary skill to practice the full scope of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626